DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          WISNIA ETIENNE,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                     Nos. 4D19-441 & 4D19-442

                              [May 23, 2019]

   Consolidated appeal of order denying rule 3.800 motion from the
Circuit Court for the Seventeenth Judicial Circuit, Broward County;
Barbara McCarthy, Judge; L.T. Case No. 05-020906CF10B.

  Wisnia Etienne, Okeechobee, pro se.

  No appearance required of appellee.

PER CURIAM.

  Affirmed.

TAYLOR, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.